Title: Thomas Jefferson’s Deed of Trust of Bedford County Land to Andrew Stevenson and Bernard Peyton, 15 September 1819, document 4 in a group of documents on Jefferson’s Mortgage of Bedford County Land, 15 September 1819
From: Jefferson, Thomas
To: Stevenson, Andrew,Peyton, Bernard


						IV. Thomas Jefferson’s Deed of Trust of Bedford County Land to Andrew Stevenson and Bernard Peyton
						
							
								
									
								
							
							This Indenture made this fifteenth day of September, one thousand eight hundred, and nineteen; Between Thomas Jefferson, of the County of Albemarle, of the first part; Andrew Stevenson and Bernard Peyton of the City of Richmond of the second part and The President Directors and company of the Bank of the United States of the third part: Whereas the sd Thomas Jefferson, & with Wilson Cary Nicholas and Thomas Jefferson Randolph, have this day executed a joint and several Bond, payable to the President Directors and Company of the Bank of the United States, in the penalty of forty thousand dollars; conditioned for the payment of twenty thousand dollars, whensoever demanded, with the interest thereon semiannually as it shall become due, till the said sum, shall be wholly paid; and which Bond has been given, in consideration of a debt due from the said Nicholas to the sd Bank, for which the sd Thomas Jefferson was bound as his endorser, and in which the said Thos J Randolph, hath united as security; and the said Thomas Jefferson, being willing to give the sd. President, Directors & Company of the Sd Bank, additional security for the debt as also to indemnify the sd Tho: J Randolph against any loss by the payment of the said sum of twenty thousand dollars or any part of it, hath executed this trust deed: & now this Indenture Witnesseth that the sd Thomas Jefferson, for and in consideration of the premises & the obligations before expressed; & also for one dollar to him in hand paid by the said And: stevenson, and Bernard Peyton hath granted, bargained, and sold, aliened, enfeoffed, and confirmed unto the said And: Stevenson, and Bernard Peyton their heirs and assigns forever, & to the survivor of them the heirs & assigns of such survivor, a certain parcel of Land in the County of Bedford on Bear and north tomahawk creeks, bounded as follows towit; Beginning where the main branch of Tomahawk creek crosses the Poplar forest line thence along that line N 11. W. 146 poles N: 35½  W. 63 po. N 22½ W 72 po: to where the tract bought of Daniel Robertson corners, thence along and around the lines of that tract towit: N: 60 E. 78 po N 35½ E 178 po: N 68. W 193 po: S 19. W 137 po: to the same poplar forest line, thence along that line N. 22½ W. 26 po: thence S 80 W. 71 po: to Bear creek & across the same to the trace of a new road, & along that trace & the sd new road running  parallel with & up the creek & nearly along side of it (being & according to the line of Radford) to his corner at the double branch of the sd creek on the mountain road thence in a direct line thro’ the woods  to the  road leading  from New London to Lynchburg where the road to the Poplar forest house, forks off near the barn, & along the sd road towards the house to where it crosses the main or north branch of Tomahawk creek, & down the sd. creek to the beginning, containing by estimation nine hundred & fifty six acres, whereof 742 are parcel of the Poplar Forest patent & 214 acres adjoining the same were patented by & purchased from Daniel Robertson. To Have & To Hold the sd parcel of land with its improvements & appurtenances to the said And: stevenson & Bernard Peyton their heirs & assigns forever—in trust however for the following uses & purposes, and none other; towit: to secure to the sd President Directors and Company of the Bank of the United states, the payment of the sum of twenty thousand dollars, due from the aforesaid Will: Cary Nicholas, to sd Bank, & for which the Bond aforementioned, was executed with the lawful interest thereon semiannually, when the same may be demanded by the said Bank or their assigns:—If therefore the sd W. C. Nicholas, Thos Jefferson, & Thomas Jefferson Randolph, their heirs, exors, or administrators, shall fail to pay to the said President Directors and Co of the sd Bank, the sd sum of twenty thousand dollars, with the interest which may have accrued thereon, according to the condition of the aforesaid Bond, and when the same shall be demanded & required by sd Bank; that then, & on that case, it shall be lawful for the sd Stevenson & Peyton, or either of them, or the survivor of them or the heirs, exors or admors: of such survivor, (having first advertised the time & place of sale for two weeks months in some newspaper published in Richmond and Lynchburg in Virginia) to sell the aforesaid Land and appurtenances, for ready money to the highest bidder; & out of the proceeds thereof pay to the sd aforesaid debt interest & all charges of sale, & the overplus (if any) return to the said Thomas Jefferson, or his legal representative. And it is expressly understood by all the parties hereto, that the object of this deed is in the first place to secure the aforesaid debt to the Bank; & next to countersecure the sd Thoms Jefferson Randolph against any & all loss which he may sustain in by the payment of the sd sum of $20,000 or any part of it, which shall have been made by him—And the sd Thos Jefferson, for himself his heirs &c, covenants to warrant & defend the title to the said Land agst all persons whatsoever—In Witness whereof the sd Thos Jefferson, And: Stevenson & Bernard Peyton, have hereunto set their hands & seals the day and year first in this deed written.—
							
							
								
									Signed sealed and delivered  In presence of
									      
									
										Th: Jefferson {LS.}
										
										Andw Stevenson {LS.}
										
										Bernard Peyton {LS.}
										
										
										
										
									
								
								
									
										 Francis Eppes
									
									
								
								
									
										 H. B. Trist
									
									
								
								
									
										 John W Baker
									
									
								
							
						
						
							
								
   
   MS (Christian S. Hutter Jr., Charlottesville, 1945); in a clerk’s hand, signed by TJ, Stevenson, Peyton, Eppes, Trist, and Baker; notation in TJ’s hand between the two sets of signatures: “by Thos Jefferson the word ‘months’ in the 6th line of this page and the words ‘in Richmond & Lynchburg’ in the same page line being interlined before the execution”; signed certification by John Watson and Martin Dawson at foot of text: “Virginia. Albemarle County to Wit We the undersigned Justices of the peace for the said County do hereby Certify that Thomas Jefferson party to the within Conveyance hath duly acknowledged the same before us on the 18th day of November 1819 and desired Us to Certify the said acknowledgement to the Clerk of the County Court of Bedford in order that the said Conveyance may be there recorded. Given under our hands and seals this 18th day of  November 1819  the interlineations in the sixth being inserted”; signed certification by Christopher Tompkins and William P. Smith on facing page:   “Virginia, Corporation of Richmond towit:—We the undersigned Justices of the Peace for the sd Corporation do hereby certify that Andrew Stevenson and Bernard Peyton parties to the within conveyance, hath duly acknowledged the same before us on the 26 day of November 1819: & desired us to certify the sd acknowledgment to the Clerk of the County Court of Bedford, in order  that the said conveyance may be recorded—Given under our hands & seals this 26 day of November 1819”;  signed certification by Bedford County clerk James Steptoe on final page: “Bedford Clerks office December 10th 1819. This Trust Deed from Between Thomas Jefferson of the first part, Andrew stevenson & Bernard Peyton of the second part, and the President, Directors, & Company of the United States Bank of the third part was  executed in this office & admitted to record” and “Recorded Page 109 Examined”; docketed in an unidentified hand: “Jefferson to Stevenson & Peyton U. S. Bank trust deed for benefit of” and  “1819 Decemr 10th Exhibited in this office & admitted to Record.” FC (ViU: TJP-ER); entirely in TJ’s hand, with his notations, at head of text: “Copy of deed of trust,” and at foot of text (brackets in original): “the word ‘months’ in the 6th line of this page [24th of this copy] & the words ‘in Richmd & Lynchbg’ in the same line being interlined before execution.” Tr (Bedford Co. Deed Book, 16:109–11). Enclosed in Julius B. Dandridge to TJ, 10 Nov.,  TJ to Dandridge, 19 Nov., Dandridge to TJ, 27 Nov., and TJ to Joel Yancey, 4 Dec. 1819. A missing version naming Peyton but not Stevenson was enclosed in TJ to Dandridge, 3 Nov. 1819.


							
							
								
   
   Andrew Stevenson (1785–1857), attorney and public official, was born in Culpeper County and educated at the College of William and Mary. He was admitted to the bar in 1805 and represented Richmond in the Virginia House of Delegates,  1809–16 and 1819–21, presiding as Speaker, 1812–16. During the War of 1812 Stevenson was a militia captain, and from 1812–14 he sat on Richmond’s city council. When the Richmond branch of the Second Bank of the United States was  established in 1817, he was appointed one of its directors. Stevenson  served in the United States House of Representatives, 1821–34, and he was its Speaker between 1827 and 1834. As a loyal supporter of  President Andrew Jackson, he opposed the Second Bank of the United States and Nullification and supported Indian removal. Stevenson resigned his congressional seat in 1834 when Jackson nominated him as minister to the court of Saint James. The Senate narrowly rejected the appointment then, but he was confirmed when Jackson named him again in 1836. Stevenson’s tenure in London was turbulent. When William Henry Harrison, a Whig, won the presidency, Stevenson asked to be recalled.  Returning to Virginia, he ran unsuccessfully for governor in 1842 and resumed his legal practice. In 1845 Stevenson was appointed to the Board of Visitors at the University of Virginia, and in 1856 he succeeded Joseph C. Cabell as rector. He was also a vice president of the Virginia Colonization Society, president of the Virginia Society of Agriculture, and a member of the Agricultural Society of Albemarle. Stevenson died at Blenheim, the Albemarle County estate he acquired in 1848. At his death his personal property was appraised  at just over $32,000, including a 3,500-volume library worth $1,800 and approximately forty slaves valued at $24,000 (ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, 1999, 24 vols.; DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, 1928–36, 20 vols.; Francis Fry Wayland, Andrew Stevenson: Democrat and Diplomat, 1785–1857 [1949]; DLC: Stevenson Papers; William and Mary Provisional ListA Provisional List of Alumni, Grammar School Students, Members of the Faculty, and Members of the Board of Visitors of the College of William and Mary in Virginia. From 1693 to 1888, 1941, 38; Butler, Virginia MilitiaStuart Lee Butler, A Guide to Virginia Militia Units in the War of 1812, 1988, 184, 255, 287; Leonard, General AssemblyCynthia Miller Leonard, comp., The General Assembly of Virginia, July 30, 1619–January 11, 1978: A Bicentennial Register of Members, 1978; Albemarle Co. Will Book, 25:97–105, 112–9; Richmond Enquirer, 30 Jan. 1857).


							
							
								
   
   MS: “th.” FC and Tr: “the.”


							
							
								
   
   Instead of text from this point through “& down the sd. creek,” FC reads “Etc.”


							
							
								
   
   MS: “threon.” FC and Tr: “thereon.”


							
							
								
   
   Word interlined by TJ in  MS and FC in place of “weeks.” Change cleanly incorporated in Tr.


							
							
								
   
   Preceding four words interlined by TJ in MS and FC. Change cleanly incorporated in Tr.


							
							
								
   
   FC: “contracts.”


							
						
					